DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. PCT/IN2008/000425 and Application No. 12/954,564, fails to provide adequate support or enablement in the manner 

Newly added claims 15, 16, and 17 recite limitations similar to limitations originally filed claims 1, 5, and 9, including wherein enabling to access menu control for executing selected shortcut associated action or task.  The specification does not disclose a menu control, a shortcut associated action or task, how the access is enabled, or how the execution occurs.  

Claims 18 and 20 recite an icon associated with an application, from a plurality of applications… a task shortcut menu including at least one task shortcut from a plurality of task shortcuts for the application, wherein each task shortcut from the plurality of task shortcuts is associated with a respective action of the application and wherein the plurality of task shortcuts of the first application includes at least one action not included in the plurality of task shortcuts of the second application.  The specification provides no disclosure of a plurality of applications, a first application, a second application, and wherein each task shortcut from the plurality of task shortcuts is associated with a respective action of the application and wherein the plurality of task shortcuts of the first application includes at least one action not included in the plurality of task shortcuts of the second application

Accordingly, claims 1, 2, 5, 6 and 15-21 are not entitled to the benefit of the prior application

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 6, and 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, claim 1 [line 3] recites “wherein each task shortcut from the plurality of task shortcuts is associated with a respective different types of actions contextual to and provided by the application”.  The specification discloses:
[0245], User can use sensitive and contextual menu on nodes e.g. Brand Network "ABC Mobile" 3004 includes on demand menu when click on node which provides brand network related tasks or actions like joining or creating brand network or inviting users to join brand network
[0246], Admin can use sensitive and contextual menu on nodes e.g. Brand Network "ABC Mobile" 3103 includes on demand menu when click on node which provides brand network's members related tasks or actions like communicate, give answer or support and e-commerce with particular members


Regarding claim 5, claim 5 contains substantially similar limitations to those found in claim 1.  Consequently, claim 5 is rejected for the same reasons.

Claims 2, 6, 15, and 16 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on parent claims failing to comply with the written description requirement.

Regarding claim 15, claim 15 recites ‘wherein enabling to access menu control for executing selected shortcut associated action or task’.  The specification discloses:
[0245], User can use sensitive and contextual menu on nodes e.g. Brand Network "ABC Mobile" 3004 includes on demand menu when click on node which provides brand network related tasks or actions like joining or creating brand network or inviting users to join brand network
[0246], Admin can use sensitive and contextual menu on nodes e.g. Brand Network "ABC Mobile" 3103 includes on demand menu when click on node which provides brand network's members related tasks or actions like communicate, give answer or support and e-commerce with particular members
The specification does disclose a menu when a user clicks on a node; however, the specification does not disclose a menu control for executing a shortcut associated action or task.  The specification does not disclose a menu control, a shortcut associated action or task, how the access is enabled, or how the execution occurs.  

Regarding claims 16 and 17, claims 16 and 17 contain substantially similar limitations to those found in claim 15.  Consequently, claims 16 and 17 are rejected for the same reasons.

Regarding claim 18, claim 18 recites an icon associated with an application, from a plurality of applications… a task shortcut menu including at least one task shortcut from a plurality of task shortcuts for the application, wherein each task shortcut from the plurality of task shortcuts is associated with a respective action of the application and wherein the plurality of task shortcuts of the first application includes at least one action not included in the plurality of task shortcuts of the second application.  The specification discloses:
[0245], User can use sensitive and contextual menu on nodes e.g. Brand Network "ABC Mobile" 3004 includes on demand menu when click on node which provides brand network related tasks or actions like joining or creating brand network or inviting users to join brand network
[0246], Admin can use sensitive and contextual menu on nodes e.g. Brand Network "ABC Mobile" 3103 includes on demand menu when click on node which provides brand network's members related tasks or actions like communicate, give answer or support and e-commerce with particular members
The specification and Fig. 30-31 do disclose a first and second task shortcut menu with different task shortcuts; however, there is no disclosure a method including a plurality of applications, wherein the plurality of task shortcuts of the first application includes at least one action not included in the plurality of task shortcuts of the second application.  The examples provided in [0245] and [0246] merely recite nodes displayed by software, with no discussion of multiple applications, a first application, or a second application.  Additionally, while the disclosed task shortcut examples in Figs. 30 and 31 do indicate different task shortcuts, the specification discloses that both are provided by Brand Network “ABC Mobile” ([0245], “User can use sensitive and contextual menu on nodes e.g. Brand Network "ABC Mobile" 3004” and 

Regarding claim 20, claim 20 contains substantially similar limitations to those found in claim 20.  Consequently, claim 20 is rejected for the same reasons.

Claims 19 and 21 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on parent claims failing to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, claim 1 [line 3] recites “wherein each task shortcut from the plurality of task shortcuts is associated with a respective different types of actions contextual to and provided by the application”.  Examiner is unclear what is meant by “a respective different types”.  It is not clear whether each action must be associated with multiple different types of multiple actions and how that association occurs.  It is unclear whether the respective different types must exist within each task shortcut or whether the respective different types must exist 
wherein each task shortcut from the plurality of task shortcuts is associated with a respective different type of action contextual to and provided by the application 

Regarding claim 5, claim 5 contains substantially similar limitations to those found in claim 1.  Consequently, claim 5 is rejected for the same reasons.

Claims 2, 6, 15, and 16 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.

Regarding claim 15, claim 15 [line 3] recites “wherein enabling to access menu control for executing selected shortcut associated action or task”.  Examiner is unclear what is meant by enabling to access.  It is not clear how the enabling occurs and what is enabled.  It is unclear whether access is enabled for a menu or a task.  It is unclear whether access is enabled for a menu for executing an action or task.  The claims do not previously recite “menu control” or “selected shortcut associated action or task” and it is unclear how these elements relate.  It is unclear whether executing may include a selected shortcut, an associated action, or a task. It is unclear whether executing may include a selected shortcut associated action or a task. It is unclear whether executing may include a selected shortcut associated action or a selected shortcut associated task.  For the purposes of examination, this limitation is interpreted as:
wherein access to a menu is enabled, including a selected shortcut, an associated action, or a task 

 Regarding claims 16 and 17, claims 16 and 17 contain substantially similar limitations to those found in claim 15.  Consequently, claims 16 and 17 are rejected for the same reasons.
Regarding claim 17, claim 17 recites “The non-transitory computer-readable storage medium of claim 9”.  Claim 9 has been canceled and the claims do not recite a non-transitory computer-readable storage medium.  For the purposes of examination, claim 17 is interpreted as:
A non-transitory computer-readable storage medium

Regarding claim 18, claim 18 recites:
[line 3], an application
[line 3], a plurality of applications
[line 10], at least one task shortcut from a plurality of task shortcuts for the application
[line 11], each task shortcut from the plurality of task shortcuts
[line 12], the plurality of task shortcuts of the first application
[line 13], the plurality of task shortcuts of the second application

The relationship between these elements is unclear.  It is unclear how the “at least one task shortcut from a plurality of task shortcuts for the application”, “the plurality of task shortcuts” “the plurality of task shortcuts of the first application”, and “the plurality of task shortcuts of the second application” are intended to relate.  It is unclear whether they are intended to be the same or different task shortcuts.  Additionally, the claims do not previously recite a first or second application, and it is not clear how the first and second application relate to the application and the plurality of applications.  For the purposes of examination, these limitation is interpreted as:
an application
a plurality of applications
at least one task shortcut from a plurality of task shortcuts for the application
each task shortcut from the plurality of task shortcuts for the application
a plurality of task shortcuts of a first application
a plurality of task shortcuts of a second application

Regarding claim 20, claim 20 contains substantially similar limitations to those found in claim 20.  Consequently, claim 20 is rejected for the same reasons.

Claims 19 and 21 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 2, 5, 6, and 15-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deutsch et al. (US 20090199133 A1, published 08/06/2009), hereinafter Deutsch, in view of Saarinen et al. (US 20070024646 A1, published 02/01/2007), hereinafter Saarinen.

	Regarding claim 1, Deutsch teaches the claim comprising:
A computer-implemented method comprising (Deutsch Figs. 1-7; abs. computer-readable media, computerized methods, and computer systems for generating a destination list): 
outputting, by a mobile computing device and for display at a presence-sensitive display, a graphical user interface including at least an icon associated with an application executable by the mobile computing device (Deutsch Figs. 1-7; [0022], the present invention may be practiced in a variety of system configurations, including handheld devices; [0027], the computing device 210 may be a handheld device (e.g., personal digital assistant); [0028], the display device 215, which is operably coupled to the computing device 210, may be configured as any presentation component that is be capable of presenting information to a user, such as a touch-screen; [0057], email application is represented by application launcher 545 and resides within a listing of application launchers 550; icon 570 related to the application launcher 545; [0058], split button 575; [0060], application launcher 650 that, upon selection, launches the web-browser application); 
receiving, by the mobile computing device, an indication of a first user input detected at a location of the presence-sensitive display associated with the icon (Deutsch Figs. 1-7; [0051], a user-initiated indication to view a destination list is received; the indication may include, at least, one or more of the following actions: traversing a cursor tool into a trigger area proximate to an application launcher; selecting a split button rendered on a UI display (e.g., UI display 225); hovering the cursor tool over an application icon pinned to a taskbar; or selecting an application launcher within an application menu); [0057], the email application is represented by application launcher 545; an icon 570 related to the application launcher 545 is presented; [0058], upon a cursor tool 565 entering the trigger area 560, the submenu area 510 is surfaced; ; 
and responsive to receiving the indication of the first user input, outputting, by the mobile computing device and for display at the presence-sensitive screen, a task shortcut menu including at least one task shortcut from a plurality of task shortcuts for the application, wherein each task shortcut from the plurality of task shortcuts is associated with a respective different types of actions contextual to and provided by the application (Deutsch Figs. 1-7; [0014], any other listing of items provided by a target application; [0018], the destination list is generated at an application (e.g., providing destinations related to items managed by the application that have been accessed by a user; [0058], upon a cursor tool 565 entering the trigger area 560, the submenu area 510 is surfaced; a split button 575 is surfaced upon the cursor tool 565 entering the trigger area 560; selection of the split button 575 causes the submenu area 510 to surface; [0056], submenu area 510 populated with destinations 515, 520, and 525; the category head "Frequent" 530 identifies the destinations 515 therebelow as representing frequently used items; the category head "Recent" 535 identifies the destinations 520 therebelow as representing recently used items; the category head "Tasks" 540 identifies destinations 525 therebelow as items that are tasks which can be performed by an email application; as such, this destination list represented in the submenu area 510 is extensible to listings managed by an email application (respective different types of actions contextual to and provided by the application); [0053], upon detecting the indication, an item identified by the selected destination (e.g., by way of the item identifier) is invoked; invoking the item includes launching an application that manages the item and opening the item within the application (respective different types of actions contextual to and provided by the application); [0054], generating a destination list utilizing usage data corresponding to a target application; usage data that corresponds to a target application is automatically captured; [0055], as indicated at block 435, a listing of frequently used items is dynamically built utilizing the usage data; see also Fig. 6 and [0059], 
However, Deutsch fails to expressly disclose receiving, by the mobile computing device and from the presence-sensitive display, an indication of a first user input detected by the presence-sensitive display at a location of the presence-sensitive display associated with the icon.  In the same field of endeavor, Saarinen teaches:
receiving, by the mobile computing device and from the presence-sensitive display, an indication of a first user input detected by the presence-sensitive display at a location of the presence-sensitive display associated with the icon (Saarinen Figs. 1-28; [0043], a "writing tool" may be a stylus, pen, a user's finger or any other physical object suitable for interaction with the touch-sensitive display; [0074], as seen in FIG. 1, the user 9 may operate the pocket computer 1 by pointing/tapping/dragging with a stylus 9c, held in one hand 9a, on the surface of the touch-sensitive display; [0090], icons 63-65 which when selected will open a task-oriented, context-specific menu 90 to the right of the selected icon; [0091], icon 63 is used for accessing tasks related to information browsing; selecting of any of these menu items 91 will cause launching of the associated application; [0092], the second icon 64 is used for accessing tasks related to electronic messaging; [0093], icons 63 and 64 allow the user 9 to operate his pocket computer in a task-oriented manner; clicking on the desired icon which represents a common use aspect, the user will be presented with a list of various tasks; [0097], tapping with the stylus 9c on the corresponding icon 67)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated receiving, by the mobile computing device and from the presence-

Regarding claim 5, claim 5 contains substantially similar limitations to those found in claim 1, the only difference being A computing device comprising: one or more processors; a presence-sensitive display; and a storage device that stores one or more modules executable by the one or more processors to: (Deutsch Figs. 1-7; abs. computer-readable media, computerized methods, and computer systems for generating a destination list; [0023], computing device 100 includes a bus 110 that directly or indirectly couples the following devices: memory 112, one or more processors 114; FIG. 1 is merely illustrative of an exemplary computing device that can be used in connection with one or more embodiments of the present invention; distinction is not made between such categories as "workstation," "server," "laptop," "handheld device,"; [0025], computing device 100 includes one or more processors that read 

Regarding claim 18, claim 18 contains substantially similar limitations to those found in claim 1, the only difference being an icon associated with an application, from a plurality of applications (Deutsch Figs. 1-7; [0047], the list-generation process is extensible to retrieve item shells from a variety of applications; [0057], listing 550 is arranged by recently-launched applications; the email application is represented by application launcher 545; an icon 570 related to the application launcher 545 is presented; [0060], application launcher 650 that, upon selection, launches the web-browser application; [0061], application launcher 750, upon selection, launches a directory-navigation application to find particular documents) and wherein each task shortcut from the plurality of task shortcuts is associated with a respective action of the application and wherein the plurality of task shortcuts of the first application includes at least one action not included in the plurality of task shortcuts of the second application (Deutsch Figs. 1-7; [0019], the item can include, but is not limited to, a file (e.g., document, media, content), a task (e.g., user-initiated action, command that is executable by a computing device), a folder, a directory, a website, an applet, or a device; [0053], upon detecting the indication, an item identified by the selected destination (e.g., by way of the item identifier) is invoked; invoking the item includes launching an application that manages the item and opening the item within the application (each application launches its own actions); [0056], submenu area 510 populated with destinations 515, 520, and 525; the category head "Frequent" 530 identifies the destinations 515 therebelow as representing frequently used items; the category head "Recent" 

Regarding claim 20, claim 20 contains substantially similar limitations to those found in claim 18, the only difference being A computing device comprising: one or more processors; a presence-sensitive display; and a storage device that stores one or more modules executable by the one or more processors to: (Deutsch Figs. 1-7; abs. computer-readable media, computerized methods, and computer systems for generating a destination list; [0023], computing device 100 includes a bus 110 that directly or indirectly couples the following devices: memory 112, one or more processors 114; FIG. 1 is merely illustrative of an exemplary computing device that can be used in connection with one or more embodiments of the present 

Regarding claim 2, Deutsch in view of Saarinen teaches all the limitations of claim 1, further comprising:
further comprising: determining a plurality of contextual task shortcuts for the application (Deutsch Figs. 1-7; [0058], upon a cursor tool 565 entering the trigger area 560, the submenu area 510 is surfaced; a split button 575 is surfaced upon the cursor tool 565 entering the trigger area 560; selection of the split button 575 causes the submenu area 510 to surface; [0056], submenu area 510 populated with destinations 515, 520, and 525; the category head "Frequent" 530 identifies the destinations 515 therebelow as representing frequently used items; the category head "Recent" 535 identifies the destinations 520 therebelow as representing recently used items; the category head "Tasks" 540 identifies destinations 525 therebelow as items that are tasks which can be performed by an email application; as such, this destination list represented in the submenu area 510 is extensible to listings managed by an email application; [0053], upon detecting the indication, an item identified by the selected destination (e.g., by way of the item identifier) is invoked; invoking the item includes launching an application that manages the item and opening the item within the application; [0054], generating a destination list utilizing usage data corresponding to a target application; usage data that corresponds to a target application is automatically captured; [0055], as indicated at 

Regarding claim 19, claim 19 contains substantially similar limitations to those found in claim 2.  Consequently, claim 19 is rejected for the same reasons.

Regarding claim 6, Deutsch in view of Saarinen teaches all the limitations of claim 5, further comprising:
wherein the one or more modules are further executable by the one or more processors to: determine, based on the context, the plurality of task shortcuts for the application (Deutsch Figs. 1-7; [0058], upon a cursor tool 565 entering the trigger area 560, the submenu area 510 is surfaced; a split button 575 is surfaced upon the cursor tool 565 entering the trigger area 560; selection of the split button 575 causes the submenu area 510 to surface; [0056], submenu area 510 populated with destinations 515, 520, and 525; the category head "Frequent" 530 identifies the destinations 515 therebelow as representing frequently used items; the category head "Recent" 535 identifies the destinations 520 therebelow as representing recently used items; the category head "Tasks" 540 identifies destinations 525 therebelow as items that are tasks which can be performed by an email application; as such, this destination list represented in the submenu area 510 is extensible to listings managed by an email application; [0053], upon detecting the indication, an item identified by the selected destination (e.g., by way of the item identifier) is invoked; invoking the item includes launching an application that manages the item and opening the item within the application; [0054], generating a destination list utilizing usage 

Regarding claim 21, claim 21 contains substantially similar limitations to those found in claim 6.  Consequently, claim 21 is rejected for the same reasons.

Regarding claim 15, Deutsch in view of Saarinen teaches all the limitations of claim 1, further comprising:
wherein enabling to access menu control for executing selected shortcut associated action or task (Deutsch Figs. 1-7; [0058], upon a cursor tool 565 entering the trigger area 560, the submenu area 510 is surfaced; a split button 575 is surfaced upon the cursor tool 565 entering the trigger area 560; selection of the split button 575 causes the submenu area 510 to surface; selection of the particular destination 590, or any of the destinations 515, 520, and 525 of the destination list 510, invokes the item linked to the particular destination 590; [0056], submenu area 510 populated with destinations 515, 520, and 525; the category head "Frequent" 530 identifies the destinations 515 therebelow as representing frequently used items; the category head "Recent" 535 identifies the destinations 520 therebelow as representing recently used items; the category head "Tasks" 540 identifies destinations 525 therebelow as items that are tasks which can be performed by an email application; as such, this destination list represented in the submenu area 510 is extensible to listings managed by an email 

Regarding claims 16 and 17, claims 16 and 17 contain substantially similar limitations to those found in claim 15.  Consequently, claims 16 and 17 are rejected for the same reasons.
	
Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1 and 5, the cancellation of claims 4 and 8-14, and the addition of claims 15-21.
Claims 4, 8, and 11-14 have been canceled, and the rejections of claims 4, 8, and 11-14 under 35 U.S.C. 112(a), 35 U.S.C. 112(b), and 35 U.S.C. 103(a) are withdrawn.  
Applicant’s arguments with respect to claims 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

With respect to priority and written description support, Applicant alleges (p. 22) that the specification Figs. 30, 31 and [0245-0246] provides support for amended claims 1 and 5 and newly added claims 15-21.  Examiner respectfully disagrees.  The specification does disclose brand nodes may display contextual menus; however, there is no disclosure how the nodes shown in Figs. 30, 31 and discussed in [0245-0246] are associated with applications and a respective different types of actions contextual to and provided by the application.  Applicant further alleges (p. 20) that a node comprises an application, citing:

[0245], all Personal Profile related action and activities nodes 3005… attached applications and services
[0245], Brand Network related action and activities nodes 3003 including participating Applications and subscribed Services related activities
[0246], Brand Network related action and activities nodes 3104 including attached Applications and Services related activities or actions
The cited paragraphs appear to discuss that nodes may contain “applications”; however, there is no indication that the nodes themselves are separate/distinct applications that perform actions or that nodes comprise different applications.  There is further no discussion regarding how actions are performed and what application (or applications) might perform any such actions.  Paragraph [0239] merely discloses that nodes can be provided with applications, with no discussion regarding a task shortcut menu including at least one task shortcut from a plurality of task shortcuts for the application, wherein each task shortcut from the plurality of task shortcuts is associated with a respective different types of actions contextual to and provided by the application.  Activities nodes 3003, 3005, and 3104 ([0245-0246] and Figs. 30, 31) are not described or shown to be related to the claimed task shortcut menu including at least one task shortcut from a plurality of task shortcuts for the application, wherein each task shortcut from the plurality of task shortcuts is associated with a respective different types of actions contextual to and provided by the application.
  Thus the original disclosure does not provide a description of responsive to receiving the indication of the first user input: output, for display at the presence-sensitive screen, a task shortcut menu including at least one task shortcut from a plurality of task shortcuts for the 

With respect to priority, 35 U.S.C. 112(a) rejections, and written description support for claims 15-17, the specification ([0245-0246] and Figs. 30, 31) does disclose a menu when a user clicks on a node; however, the specification does not disclose a menu control for executing a shortcut associated action or task.  The specification does not disclose a menu control, a shortcut associated action or task, how the access is enabled, or how the execution occurs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143